PER CURIAM.

Confession of Error

Rene Felipe and Elsa Felipe seek certiora-ri review of an order disqualifying their appraiser in an arbitration proceeding. Upon *840the insurer’s correct and commendable confession of error, we grant the petition and quash the order of disqualification. See Galvis v. Allstate Ins. Co., No. 98-1599, 721 So.2d 421 (Fla. 3d DCA 1998) (holding that disqualification of party’s selected appraiser based upon appraiser’s mode of compensation constitutes departure from essential requirements of law).
Petition granted; order quashed; remanded for further proceedings consistent with this opinion.